Donlon, Judge:
This case came before me at Alexandria Bay, JST. Y. Plaintiff was not represented ¡by counsel. The president of the plaintiff corporation was in court and heard the proceedings.
*505Counsel for defendant caused the official papers to be introduced into evidence and stipulated that the merchandise of this appeal is the same as the 8-inch recorder paper of E. Dillingham, Inc. v. United States, 41 Cust. Ct. 568, Reap. Dec. 9241, and similarly is packed 1,000 sheets to a box. It appearing that the issue here is the same in all material respects as the issue in the E. Dillingham, Inc., case, supra, that record was incorporated in the record here.
On the basis of the facts in the incorporated case, the trial judge there held that 8-inch recorder paper, packed 1,000 sheets to a box, was freely offered for sale in Canada, and that the merchandise should be appraised on the basis of foreign value; that such foreign value for the 8-inch recorder paper, net, packed in boxes of 1,000 sheets each, f.o.b. Gananoque, Ontario, was $2.98, Canadian funds.
On authority of the decision in the incorporated case and the facts here of record, I find and hold that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis for appraisement of this merchandise, which is 8-inch recorder paper, packed 1,000 sheets per box; and that such value is $2.98, Canadian funds, per box of 1,000 sheets, net, packed, f.o.b. Gananoque, Ontario.
Judgment will be entered accordingly.